DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 07/13/2020. Claims 1-7 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 07/13/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor comprises a computer, as required by claim 4; and the electrical contact and the engager each comprises supplementary contacts, as required by claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanical device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-2, 4 and 6-7 are objected to because of the following informalities:
Claim 1 line 11 reads “selected of”, --selected one of-- is suggested.
Claim 2 line 6 reads “a forward gear ratio”, --one of the forward gear ratios-- is suggested.
Claim 2 line 12 reads “selected of”, --selected one of-- is suggested.
Claim 4 line 4 reads “gear when”, --gear ratio when-- is suggested.
Claim 6 line 1 reads “claim 1”, --claim 2-- is suggested.
Claim 7 line 11 reads “selected of”, --selected one of-- is suggested.
Claim 7 line 15 reads “gear ratio.”, --gear ratio;-- is suggested.
Claim 7 line 19 reads “a forward gear ratio”, --one of the forward gear ratios-- is suggested.
Claim 7 line 25 reads “selected of”, --selected one of-- is suggested.
Claim 7 line 32 reads “gear when”, --gear ratio when-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 lines 1-2 recite the limitation “wherein the processor comprises a computer”. First, the specification does not explain how a process can comprise a computer. Second, paragraph [0021] reads “Processor 130 (FIG. 2) may, in some embodiments, be a computing mechanism…” The claim language directly conflicts with the specification and therefore it does not describe in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 14 and claim 7 line 14 recite the limitation “out signals to the automatic transmission”. It is unclear what is required to “out” signals. 
Claim 4 lines 1-2 recite the limitation “wherein the processor comprises a computer”. It is unclear how a processor can comprise a computer. 
Claim 6 lines 1-2 recite the limitation “the electrical contact and the engager. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to the electrical contact and engager recited in claim 2, or if this limitation requires an additional electrical contacts and engager.
Claim 6 line 3 recites the limitation “a gear-circuit indicating to the circuit”. It is unclear if this limitation requires the gear-circuit to indicate to itself, if the gear-circuit is to be indicating to another element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP H0558182 A) in view of Farges (EP 2159455 A1).
Regarding claim 1, Hara discloses an automatic transmission control interface for operating an automatic transmission (see Fig. 1) having multiple forward gear ratios (1-5) and a reverse gear ratio (R), the automatic transmission control interface comprising: a selector (1) comprising positions engaging park (P), reverse (R), drive (D); a gear selector (2) comprising positions for each forward gear ratio (1-5). Hara fails to disclose a dial selector comprising a manual gear mode; and a processor able to receive signals from the gear selector indicating a selected of the positions corresponding to one of the forward gear ratios when the dial selector is set to manual gear mode, and ] out signals to the automatic transmission to engage the selected forward gear ratio. However, Farges teaches a dial selector (see Fig. 2, 1) comprising a manual gear mode (M); and a processor (see Fig. 4, ECU). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hara with a dial selector comprising a manual gear mode and a processor, as taught by Farges, since it is well known in the art that electronic controlled dial selectors take up less room than their lever counterparts providing more space for other accessories (cup holders, additional knobs, etc.,) and ECU selectors provide a more accurate and reliable shifting (computer vs. cables and linkages). As a result of the combination, the following limitations would necessarily result: the processer able to receive signals from the gear selector (Hara, 2) indicating a selected of the positions corresponding to one of the forward gear ratios (Hara, 1-5) when the dial selector is set to manual gear mode (Farges, M), and ] out signals to the automatic transmission (Hara, Fig. 4, gear box) to engage the selected forward gear ratio (Hara, see Fig. 4).

Claim 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP H0558182 A) in view of Farges (EP 2159455 A1) and Kumar (US 20160327156 A1).
Regarding claim 2, Hara discloses the gear selector (2) comprises a shifter-pathway (see Fig. 1, pathway which 2 is provided) having a neutral gateway (see Fig. 1, horizontal gateway), a plurality of slots (see Fig. 2, vertical slots) branching from the neutral gateway, each of the plurality of slots corresponding to a forward gear ratio (1-5) and a shift-lever (lever of 2) able to navigate the neutral gateway and the plurality of slots when hand-manipulated by a user (see Fig. 1). Hara fails to disclose each of the plurality of slots terminating in an electrical contact; the shift-lever having an engager able to engage the electrical contact corresponding to one of the plurality of slots, such that engaging the electrical contact sends a signal to the processor indicating a selected of the positions corresponding to one of the forward gear ratios. However, Kumar teaches each of the plurality of slots (see Fig. 3, slots of 44) terminating in an electrical contact (see Fig. 4, 62); the shift-lever having an engager (58) able to engage the electrical contact corresponding to one of the plurality of slots (see paragraph [0027], wherein the switch element 58 contacts one of a plurality of switch contacts 62 when the shift lever 38 is moved to a gear position within the shift pattern 44), such that engaging the electrical contact sends a signal to the processor indicating a selected of the positions corresponding to one of the forward gear ratios (see paragraph [0027], wherein the electrical circuit 56 is in communication with the TCM 30. The TCM 30 determines the selected gear ratio by detecting the voltage generated across each of the resistors). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hara with electrical contacts in the slots and an engager on the shift lever, as taught by Kumar, to accurately determine the shift position desired by a user. As a result of the combination, the following limitations would necessarily result: engaging the electrical contact (Kumar, 62) sends a signal to the processor (Farges, ECU) indicating a selected of the positions corresponding to one of the forward gear ratios (Hara, 1-5) when the dial selector (Farges, 1) is set to manual gear mode (Farges, M).  
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: when none of the electrical contacts (Kumar, 62) are engaged by the engager (Kumar, 58), the processor (Farges, ECU) receives no signal and maintains the automatic transmission in neutral (Kumar, paragraph [0027], wherein each selected gear ratio completes electrical circuit 56 and sends a signal to the transmission to change gears, however, it is inherent that without a completed circuit the transmission remains in neutral) when the dial selector (Farges, 1) is set to manual gear mode (Farges, M).  
Regarding claim 4, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the processor (Farges, ECU) comprises a computer (Farges, ECU) able to send a neutral-signal to the transmission (Farges, gear box) instructing the transmission (Farges, see attached NPL, wherein the ECU manages the automatic gearbox and is configured to acquire signals when selecting the manual mode or automatic mode) not to engage any forward gear (Hara, 1-5) when none of the electrical contacts (Kumar, 62) are engaged by the engager (Kumar, 62).  
Regarding claim 5, the combination of claim 2 elsewhere above would necessarily result in the following limitations: each electrical contact (Kumar, 62) is a normally-opened switch (Kumar, Fig. 4), and the engager (Kumar, 58) is a mechanical device able to press the normally-opened switch when the shift-lever is fully inserted into the corresponding one of the plurality of slots by the user (Kumar, see Fig. 4).  
Regarding claim 6, Hara fails to disclose the electrical contact and the engager each comprises supplementary contacts of a switch which, when engaged, complete a gear-circuit indicating to the circuit that the corresponding one of the forward gear ratios is to be selected. However, Kumar teaches the electrical contact (62) and the engager (58) each comprises supplementary contacts of a switch which, when engaged, complete a gear-circuit (56) indicating to the circuit that the corresponding one of the forward gear ratios (R1-R6) is to be selected (see Fig. 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hara with an electrical contact and engager, as taught by Kumar, to accurately determine the shift position desired by a user.  
Regarding claim 7, Hara discloses an automatic transmission control interface for operating an automatic transmission (see Fig. 1) having multiple forward gear ratios (1-5) and a reverse gear ratio (R), the automatic transmission control interface comprising: a selector (1) comprising positions engaging park (P), reverse (R), drive (D), a gear selector comprising positions for each forward gear ratio (1-5); wherein the gear selector (2) further comprises a shifter-pathway (see Fig. 1, pathway which 2 is provided) having -14-SALETEL_B.AIPIU a neutral gateway (horizontal gateway), a plurality of slots (see Fig. 2, vertical slots) branching from the neutral gateway, each of the plurality of slots corresponding to a forward gear ratio (1-5), and a shift-lever (lever of 2) able to navigate the neutral gateway and the plurality of slots when hand-manipulated by a user (see Fig. 1). Hara fails to disclose a dial selector comprising a manual gear mode; and a processor able to receive signals from the gear selector indicating a selected of the positions corresponding to one of the forward gear ratios when the dial selector is set to manual gear mode, and ] out signals to the automatic transmission to engage the selected forward gear ratio. However, Farges teaches a dial selector (see Fig. 2, 1) comprising a manual gear mode (M); and a processor (see Fig. 4, ECU). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hara with a dial selector comprising a manual gear mode and a processor, as taught by Farges, since it is well known in the art that electronic controlled dial selectors take up less room than their lever counterparts providing more space for other accessories (cup holders, additional knobs, etc.,) and ECU selectors provide a more accurate and reliable shifting (computer vs. cables and linkages). As a result of the combination, the following limitations would necessarily result: the processer able to receive signals from the gear selector (Hara, 2) indicating a selected of the positions corresponding to one of the forward gear ratios (Hara, 1-5) when the dial selector is set to manual gear mode (Farges, M), and ] out signals to the automatic transmission (Hara, Fig. 4, gear box) to engage the selected forward gear ratio (Hara, see Fig. 4). Hara in view of Farges fail to disclose each of the plurality of slots terminating in an electrical contact; the shift-lever having an engager able to engage the electrical contact corresponding to one of the plurality of slots, such that engaging the electrical contact sends a signal to the processor indicating a selected of the positions corresponding to one of the forward gear ratios. However, Kumar teaches each of the plurality of slots (see Fig. 3, slots of 44) terminating in an electrical contact (see Fig. 4, 62); the shift-lever having an engager (58) able to engage the electrical contact corresponding to one of the plurality of slots (see paragraph [0027], wherein the switch element 58 contacts one of a plurality of switch contacts 62 when the shift lever 38 is moved to a gear position within the shift pattern 44), such that engaging the electrical contact sends a signal to the processor indicating a selected of the positions corresponding to one of the forward gear ratios (see paragraph [0027], wherein the electrical circuit 56 is in communication with the TCM 30. The TCM 30 determines the selected gear ratio by detecting the voltage generated across each of the resistors). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Hara with electrical contacts in the slots and an engager on the shift lever, as taught by Kumar, to accurately determine the shift position desired by a user. As a result of the combination, the following limitations would necessarily result: engaging the electrical contact (Kumar, 62) sends a signal to the processor (Farges, ECU) indicating a selected of the positions corresponding to one of the forward gear ratios (Hara, 1-5) when the dial selector (Farges, 1) is set to manual gear mode (Farges, M); when none of the electrical contacts (Kumar, 62) are engaged by the engager (Kumar, 58), the processor (Farges, ECU) receives no signal and maintains the automatic transmission in neutral (Kumar, paragraph [0027], wherein each selected gear ratio completes electrical circuit 56 and sends a signal to the transmission to change gears, however, it is inherent that without a completed circuit the transmission remains in neutral) when the dial selector (Farges, 1) is set to manual gear mode (Farges, M); the processor (Farges, ECU) comprises a computer (Farges, ECU) able to send a neutral-signal to the transmission (Farges, gear box) instructing the transmission (Farges, see attached NPL, wherein the ECU manages the automatic gearbox and is configured to acquire signals when selecting the manual mode or automatic mode) not to engage any forward gear (Hara, 1-5) when none of the electrical contacts (Kumar, 62) are engaged by the engager (Kumar, 62); and each electrical contact (Kumar, 62) is a normally-opened switch (Kumar, Fig. 4), and the engager (Kumar, 58) is a mechanical device able to press the normally-opened switch when the shift-lever is fully inserted into the corresponding one of the plurality of slots by the user (Kumar, see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658